PROVOSTY, J.
No question of law is
presented by the record, but only the one of fact — whether the amount which the juvenile court has condemned defendant to pay monthly for the support of his child is beyond his ability. Eor claiming jurisdiction of that question by this court he invokes article 85 of the Constitution, giving jurisdiction of “suits involving alimony.” But conceding, for argument, that the alimony there meant is not exclusively that which a husband may be required to pay to his wife, said article is a general law which must yield to article 118, to the effect that “appeals from the juvenile court shall be allowed on matters of law only.”
Appeal dismissed.